PLAN PURSUANT TO RULE 12b-1 WHEREAS, the T.Rowe Price Emerging Markets Local Currency Bond Fund (“Fund”) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), and offers for public sale shares of beneficial interest in the Fund; WHEREAS, the Board of Directors is authorized to establish separate classes of shares of the Fund, and has authorized more than one such class, including the T.Rowe Price Emerging Markets Local Currency Bond Fund–Advisor Class (“Advisor Class”); WHEREAS, the Fund desires to adopt a plan pursuant to Rule 12b-1 under the 1940 Act with respect to the Advisor Class of shares (“Advisor Class Shares”) and the Board of Directors has determined that there is a reasonable likelihood that adoption of said plan will benefit the Fund and the Advisor Class shareholders; and WHEREAS, the Fund has employed T. Rowe Price Investment Services, Inc. (“Investment Services”) as principal underwriter of all classes of shares of the Fund, pursuant to an Underwriting Agreement between Investment Services and the Fund; NOW,
